IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 599 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
TODD DANIEL HOOVER,                          :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:

             Did the lower court abuse its discretion when it revoked an
             [o]rder granting the Petitioner early termination of his
             intermediate punishment sentence for DUI after discovering
             that he received a new DUI subsequent to the court issuing
             [the] early termination [o]rder?